Opinion by
Lawrence, J.
The uncontradicted evidence disclosed that the merchandise consists of moisture testers similar in all material respects to those the subject of Brabender Corp. v. United States (6 Cust. Ct. 331, C. D. 491, and 8 Id. 267, C. D. 619), the records in which cases were incorporated herein. In accordance therewith the moisture testers in question were held dutiable at 35 percent under paragraph 353 as articles having as an essential feature an electrical element or device, as claimed.